Citation Nr: 9906877	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-05 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear. 

2.  Entitlement to service connection for bilateral inguinal 
hernias. 

3.  Entitlement to service connection for chronic headaches. 

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for prostatitis.  

6.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, status post multiple surgical 
procedures, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1995. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Jackson, Mississippi, Regional Office (hereinafter RO).  The 
veteran at his June 1996 hearing indicated that he no longer 
desired appellate review of the issue of entitlement to 
service connection for disabilities resulting from exposure 
to hazardous chemicals during service, and this issue was not 
referenced on the December 1996 VA Form 646 or October 1998 
informal hearing presentation.  Accordingly, the issue of 
entitlement to service connection for disabilities resulting 
from exposure to hazardous chemicals during service is 
considered to have been withdrawn, and this issue will not be 
adjudicated by this decision.  

The issue of service connection for defective hearing of the 
right ear will be considered within the Remand section of 
this document.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims on appeal has been 
obtained by the RO. 

2.  It is at least as likely as not that there is a current 
chronic disability due to headaches that is etiologically 
related to service or is a residual of the service-connected 
cervical disc disease.   

3.  The weight of the objective clinical evidence indicates 
that there is no etiologic relationship between in-service 
symptomatology or pathology and a current disability due to 
prostatitis, a bilateral inguinal hernia or a sleep disorder.   

4.  The service-connected left knee disability is manifested 
by crepitus with motion; no tenderness to palpation of the 
left knee was shown upon recent VA examination, and the range 
of left knee motion was most recently shown by VA examination 
from full extension to 120 degrees of flexion. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
current disability due to headaches was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).  

2.  Neither prostatitis, a bilateral inguinal hernia nor a 
sleep disorder was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998). 

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee, status post 
multiple surgical procedures, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a, Diagnostic Codes (DC) 5003-5010, 5257, 5260, 5261 
(1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Entitlement to Service Connection for 
Headaches

As the Board will allow the claim for service connection for 
headaches it finds that the veteran has presented sufficient 
evidence to conclude that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the adjudication of this issue. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Applying the pertinent legal criteria to the relevant facts, 
the Board notes that the service medical records, to include 
a medical history completed in conjunction with a February 
1978 examination in which the veteran reported having tension 
headaches everyday, contain references to complaints by the 
veteran of headaches, and the veteran indicated on the Report 
of Medical History completed in October 1994 that he suffered 
from frequent or severe headaches.  He indicated at that time 
that he felt the headaches were the result of neck tension 
following a fall sustained during service in 1976.  VA and 
private clinical reports dated after service in 1995 and 1996 
reflect complaints of headaches by the veteran, and it was 
indicated on a report from a private physician dated in 
September 1995 that the veteran's headaches were "chronic," 
and "probably partially referred from his degenerative neck 
disease."  At his June 1996 hearing, the veteran submitted 
testimony repeating his assertion that his headaches were the 
result of a fall during service in 1976.  

The Board finds that given the "positive" evidence 
represented by the September 1995 conclusion of the private 
physician linking "chronic" headaches to degenerative 
"neck disease," in light of the fact that service 
connection is in effect for degenerative disc disease in the 
neck/cervical spine, as well as that contained in the 
contentions and sworn testimony of the veteran linking 
headaches to an injury sustained in service, there is at 
least an approximate balance of the "positive" and 
"negative" evidence of record with regard to the claim for 
service connection for headaches.  Accordingly, the Board has 
resolved all reasonable doubt in the veteran's favor and 
concludes that service connection for headaches is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 49. 


II. Entitlement to Service Connection for 
Prostatitis, a Bilateral Inguinal Hernia, 
and a Sleep Disorder.


The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims for service connection 
for prostatitis, a bilateral inguinal hernia and a sleep 
disorder are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the veteran's 
appeal of these issues. 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995); Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Summarizing briefly the clinical evidence pertinent to the 
issues addressed in this section, while the service medical 
records contain references to treatment of prostatitis in 
1983 and 1985, the remaining service medical records do not 
reflect continuing treatment for this condition as the 
prostatitis appeared to have resolved in service without any 
significant residual disability.  In this regard, an 
examination of the prostate conducted in August 1993 was 
negative.  While the service medical records reflect 
treatment for a hiatal hernia, for which service connection 
was granted by the RO in July 1995, the service medical 
records do not reflect treatment for an inguinal hernia, nor 
do they contain any evidence of a chronic sleep disorder.  In 
this regard, the medical history completed by the veteran in 
October 1994 did not reflect a hernia or sleeping 
difficulties.  

The post-service clinical evidence, in pertinent part, 
includes a May 1995 VA genitourinary examination in which it 
was indicated that the veteran had a history of 
prostatitis/seminal vesiculitis "without any evidence of 
current disease."  It was indicated on a report from an 
examination conducted by a private physician in September 
1995 that the veteran had a "boggy prostate with evidence of 
prostatitis."  Also noted on this report was that the 
veteran had a "probable" left and questionable "right" 
inguinal hernia.  No inguinal or ventral hernias were shown 
upon VA examination in May 1995, but the veteran underwent 
surgical repair of left and right inguinal hernias in 1996.  
With regard to the claimed sleep disorder, testing conducted 
at a private clinic in 1995 suggested possible narcolepsy, 
but it was concluded by a VA physician who examined the 
veteran in July 1996 that rather than narcolepsy, the veteran 
could be suffering from sleep apnea or idiopathic daytime 
hypersomnolence.  Of most significance with regard to this 
post-service clinical evidence is the lack of any clinical 
findings or medical opinion linking a current disability due 
to prostatitis, an inguinal hernia or a sleep disorder to 
service.  

Weighed against the "negative" objective clinical evidence, 
principally the lack of any competent medical evidence 
linking current disability due to prostatitis, an inguinal 
hernia or a sleep disorder to in-service symptomatology or 
pathology, is the "positive" evidence represented by 
contentions and sworn testimony of the veteran linking 
asserting that such current disability is related to in-
service symptomatology or pathology.  However, absent any 
independent supporting clinical evidence from a physician or 
other medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  Rather than supporting the 
contentions and testimony of the veteran, the "independent" 
professional clinical evidence contains no findings or 
medical opinions linking a present disability associated with 
prostatitis, an inguinal hernia, or sleep disorder to 
service.  Accordingly, the Board finds the "negative" 
evidence with respect to the claims at issue to outweigh the 
"positive" evidence, and the claims for service connection 
for prostatitis, a bilateral inguinal hernia, and a sleep 
disorder must be denied.  Edenfield, 8 Vet.App. at 384, 388; 
Caluza, 7 Vet.App. at 498, 506; Watson, 4 Vet.App. at 309, 
314; Gilbert, 1 Vet. App. at 49.


III.  Entitlement to an Increased Rating 
for Degenerative Joint Disease of the 
Left Knee, Status Post Multiple Surgical 
Procedures

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim for entitlement to an 
increased rating for the service-connected left knee 
disability is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the veteran's 
appeal.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Moderate disability due to recurrent subluxation or lateral 
instability warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, DC 5257.  "Severe" disability due to 
recurrent subluxation or lateral instability warrants a 30 
percent disability rating.  Id. 

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  A 10 
percent rating is for assignment if there is objectively 
confirmed limitation of motion that is not to a compensable 
degree under the rating schedule. 38 C.F.R. § 4.71a, DC 5003-
5010. 

In order to warrant the assignment of a compensable rating 
for limitation of motion of the knee, flexion must be limited 
to 45 degrees or extension must be limited to 10 degrees.  
38 C.F.R. § 4.71a, DC 5260, 5261.  A 30 percent rating for 
limitation of knee motion requires flexion to be limited to 
15 degrees or extension to be limited to 20 degrees.  Id.  

Full knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.   

With the above legal principles in mind, the relevant 
clinical history will be briefly summarized.  The service 
medical records reflect treatment on several occasions for a 
left knee disability, to include that resulting from a fall 
in 1976.  A pre-service surgical left knee history has been 
described, with a March 1976 service medical record noting a 
history of three prior surgeries.  A left popliteal fossa 
cyst was demonstrated in April 1976, and the veteran was 
placed on a temporary limited duty profile due to this 
condition.  A June 1976 examination noted a Baker's cyst in 
the left knee and indicated that this was a "chronic" 
problem despite previous surgery.  Internal derangement in 
the left knee was noted on a November 1976 Physical Profile 
Serial Report, but the left knee was described upon 
examination in February 1978 as being stable, non-tender and 
with a full a range of motion.  The Baker's cyst reappeared 
in the left knee in 1982, 1983 and 1985.  Reports from 1985 
indicated that the prior (pre-service) left knee surgeries 
included total meniscectomies medially and laterally.  
Minimal early degenerative joint disease was also 
demonstrated at that time.  The Baker's cyst reappeared in 
January 1987, but the range of motion at that time was 
essentially full with only a slight limitation of extreme 
flexion observed.  

A magnetic resonance imaging (MRI) of the left knee conducted 
in November 1988 showed remnants of the prior surgeries and a 
small effusion with a presumed popliteal cyst.  The anterior 
cruciate ligament was not visualized, but it was unclear if 
this was due to technical limitations or actually pathology.  
In July 1989, the veteran underwent surgical excision of the 
popliteal fossa of the left knee.  The procedure was well-
tolerated, and it was indicated that the veteran had 
moderately advanced osteoarthritis of the left knee at that 
time.  The prognosis with respect to the osteoarthritis was 
guarded.  A MRI of the left knee conduced in February 1992 
was suggestive of an anterior cruciate ligament tear, 
"rather severe" osteoarthritic changes and joint space 
narrowing with large spur formation.  In March 1992, the 
veteran underwent a left knee arthroscopy and removal of a 
Baker's cyst. A mild amount of chondromalacia at the left 
patello-femoral joint was observed at that time.  Upon 
examination in August 1993, it was indicated that there were 
no significant complaints or findings in the left knee and 
that the knee had "healed well" following the March 1992 
surgery.  

The relevant post-service clinical evidence includes a May 
1995 X-ray of the left knee showing "modest" degenerative 
arthritic changes and loose bodies.  Upon VA examination at 
that time, the veteran described chronic left knee pain with 
recurrent episodes of swelling.  Physical activity and 
prolonged weight-bearing was said by the veteran to 
exacerbate the knee pain.  The veteran stated that the left 
knee did not "give way" much, but that he was cautious 
about putting any significant stress on the knee.  The 
physical examination of the left knee showed the veteran to 
walk with a normal gait and a range of motion in the left 
knee from 120 degrees of flexion to full extension.  Crepitus 
was noted with motion and the left knee appeared to be mildly 
enlarged.  No particular tenderness to palpation was noted, 
and the Lachman's test was estimated at "2+."  Pivot-shift 
testing was said to be difficult due to guarding but was felt 
be "1+."  The anterior drawer sign was negative.  The 
impression was "[t]raumatic arthritis of left knee - - 
status post multiple surgeries."

Following the May 1995 VA examination, service connection for 
"DEGENERATIVE JOINT DISEASE, LEFT KNEE, S/P MULTIPLE 
SURGICAL PROCEDURES" was granted, in pertinent part, by a 
July 1995 rating decision.  A 10 percent rating was assigned 
under Code 5010, and in explaining the rationale for 
assigning this rating, the RO indicated that the left knee 
disability that pre-existed active duty had been permanently 
worsened by service, and that the 10 percent rating was based 
on a finding of limitation of motion of a major joint.  (See 
DC 5010-5003, which provides that when limitation of motion 
in an arthritic major joint is noncompensable, a 10 percent 
rating is for application).  

The disability rating was increased to 20 percent by an 
October 1996 rating decision under the provisions of DC 5010-
5257 following the submission of a private MRI report dated 
in December 1995 that showed findings consistent with 
"severe" osteoarthritis in the left knee with extensive 
chronic tears involving the bilateral menisci and diffuse 
degeneration.  The effective date was to the date of the 
original grant.  Reports from private examinations conducted 
in December 1995 and February 1996 showed the veteran 
complaining about pain in both knees.  It was felt by the 
physician who conducted these examinations that the 
disability in the veteran's left knee would likely 
deteriorate to the point that a left knee arthroplasty would 
be needed and that his employment involving climbing ladders 
and airplanes would be precluded.  The veteran described some 
"locking" in the left knee when he stepped over a small 
fence.  Clinical findings from the February 1996 examination 
included mild tenderness over the medial joint line in the 
left knee with a negative MacMurray's test and a full range 
of motion.    

Turning to an analysis of the veteran's claim, the Board is 
in agreement with the 20 percent rating assigned by the RO as 
the most recent VA examination did not show compensable 
limitation of knee motion under DC 5260 or 5261, and the most 
recent private clinical report showed a full range of motion 
in the left knee.  The lack of compensable limitation of left 
knee motion also precludes an increased rating under the 
principles of VAOPGCPREC 23-97.  In making this 
determination, the Board has carefully considered the in-
service clinical history described above as required by 
Schafrath, but notes that the most recent clinical evidence 
is the most probative evidence to consider in determining the 
proper rating to be assigned for a disability under Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Moreover, there is no 
indication that there is other disability, such as "severe" 
subluxation, instability, or malunion in the left knee which 
would warrant the assignment of a rating in excess of 20 
percent under any other diagnostic code pertaining to the 
rating of knee disabilities codified from 38 C.F.R. § 4.71, 
DC 5256 to 5263.  Also weighed by the Board were the 
provisions of 38 C.F.R. §§ 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the most recent clinical evidence 
did not show any functional loss due to loss of strength, 
motion, coordination or fatigability in the left knee so as 
to warrant entitlement to an increased rating under the 
guidelines in DeLuca or the provisions of 38 C.F.R. §§ 4.40 
and 4.45.   

The Board has considered the "positive" evidence 
represented by the sworn testimony and written contentions by 
the veteran asserting that the criteria for a higher 
disability rating for the left knee disability have been met, 
but the Board finds such lay evidence to be of minimal 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Of greater probative value than this subjective 
"positive'" evidence is the most recent objective 
"negative" clinical evidence contained in the report from 
the May 1995 VA examination and 1996 private examinations.  
Francisco, 7 Vet. App. at 55.  Also considered by the Board 
were the provisions of 38 C.F.R. § 3.321(b)(1), which state 
that when the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent post-
service hospitalization nor marked interference with post-
service employment due to the veteran's service-connected 
left knee disability is currently demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, while the Board recognizes the significant disability 
in the left knee depicted by the service medical records, as 
well as the possibility of deterioration in the future 
discussed in the private clinical reports dated in 1996, the 
level of left knee disability described by the most current 
clinical evidence does not suggest that the provisions of 
38 C.F.R. § 3.321(b)(1) are for application at this time.  

As the Board finds that the probative weight of the 
"negative" evidence exceeds that of the "positive" 
evidence, the claim for an increased rating for the service-
connected left knee disability must be denied.  Gilbert, 1 
Vet. App. at 49.    


ORDER

Entitlement to service connection for bilateral inguinal 
hernias is denied.  

Entitlement to service connection for chronic headaches is 
granted. 

Entitlement to service connection for a sleep disorder is 
denied. 

Entitlement to service connection for prostatitis is denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee, status post 
multiple surgical procedures, is denied. 


REMAND

The veteran is seeking service connection for defective 
hearing of the left ear.  Service connection has already been 
granted for right ear impairment.  Audiometric studies for 
the left ear reveal some hearing impairment, but not to a 
degree to meet the definition of disability under 38 C.F.R. 
§ 3.385.  Thus, service connection can not be granted based 
on the evidence on file.

The last audiometric study was in 1995.  The appellant has 
essentially contended that his hearing impairment has gotten 
worse since that time.  In view of the history of in-service 
acoustic trauma, and the evidence of some hearing loss on 
examination, it is concluded that additional examination is 
in order.  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the appellant for 
a VA audiometric examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  
Sufficient studies should be undertaken 
to ascertain whether the appellant meets 
the definition of hearing loss under the 
provisions of 38 C.F.R. § 3.385.

When the aforementioned development has been accomplished, 
the remaining issue should be readjudicated by the RO.  To 
the extent the benefits sought are not granted, the appellant 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



- 14 -


